TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00356-CR
                                        NO. 03-02-00357-CR
                                        NO. 03-02-00358-CR




                                  Robert Earl Clincy, Jr., Appellant

                                                   v.

                                    The State of Texas, Appellee


        FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
      NOS. 52,695, 52,696 & 52,697, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                 Appellant=s motions to dismiss these appeals are granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.




                                                Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: August 8, 2002

Do Not Publish